Citation Nr: 0501805	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
hands, claimed as due to cold injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims.  The RO in Baltimore, 
Maryland, currently has jurisdiction over the claims folder.

The record reflects that the veteran also perfected an appeal 
on a claim of service connection for frostbite of both hands 
with sensory neuropathy.  However, this claim was allowed by 
an August 2004 rating decision.  In view of the foregoing, 
this issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).

For the reasons stated below, the Board finds that new and 
material evidence has been received regarding the left knee 
claim, but that additional development is necessary with 
respect to the merits of the underlying service connection 
claim.  The Board also finds, as detailed in the REMAND 
section of this decision, that additional development is 
necessary regarding the bilateral hand arthritis claim.  
Accordingly, both issues will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection was denied for a left knee disorder by 
a May 1946 rating decision.  The veteran was informed of this 
decision by correspondence dated in June 1946, and he did not 
appeal.  

2.  Subsequent rating decisions in November 1996 and March 
1997 found that new and material evidence had not been 
received to reopen the left knee claim, and the veteran did 
not appeal.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a left knee disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision which denied reopening of 
the veteran's claim of service connection for a left knee 
disorder is final.  38 U.S.C.A. § 7104(b) (West 1991 & West 
2002); 38 C.F.R. § 20.1103 (1996 & 2003).

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a left knee 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed 


to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

For the reasons detailed below, the Board has concluded that 
new and material evidence has been received, but that 
additional development is necessary regarding his claims of 
service connection for both the left knee disorder and the 
bilateral hand arthritis.  Accordingly, no further discussion 
of the VCAA is warranted based on the facts of this case.


Background.  Service connection was denied for a left knee 
disorder by a May 1946 rating decision.  The veteran was 
informed of this decision by correspondence dated in June 
1946, and he did not appeal.  Subsequent rating decisions in 
November 1996 and March 1997 found that new and material 
evidence had not been received to reopen this claim, and the 
veteran did not appeal.

The evidence on file at the time of the prior denials 
includes the veteran's own statements, service medical and 
personnel records, and post-service medical records which 
cover a period from 1959 to 1996.

The veteran's service medical records do not appear to 
contain any findings indicative of left knee problems during 
active service.  Further, no musculoskeletal defects were 
found on his March 1946 discharge examination.

The veteran's service records reflect that his awards and 
decorations included the Combat Infantryman Badge, and that 
his duties included 16 months as a Rifleman and 9 months as a 
Military Policeman.

In an April 1946 Application for Pension or Compensation, the 
veteran indicated that he sustained a knee injury in December 
1944 while on active duty.

Service connection was subsequently denied for a knee 
disorder by the May 1946 rating decision as it was not shown 
on the veteran's discharge examination.

A July 1959 VA medical examination does not appear to contain 
any relevant findings regarding the veteran's left knee.

Records dated in August 1989 reflect that the veteran 
reported left knee problems of approximately two weeks 
duration.  His past history was remarkable for a knee injury 
40 years earlier during World War II, otherwise, no previous 
injuries.  X-rays revealed very early degenerative changes 
with subchondral sclerosis of the medial joint line.  Overall 
impressions included possible torn medial meniscus, and 
swollen calf, etiology unclear, although the clinician was 
concerned about a ruptured medial gastroc or possible 
ruptured Baker's cyst from the knee dissecting down the 
posterior aspect of the calf.

A September 1989 MRI of the left knee revealed Grade II 
signal in the posterior horn of the medial meniscus with 
extensive osteochondral disease of the medial femoral condyle 
with full thickness loss of the articular cartilage of the 
medial femoral condyle.  He also had severe osteochondral 
disease of the lateral femoral condyle. 

The veteran was hospitalized later in September 1989, during 
which he underwent an arthroscopy of the left knee with 
partial medial meniscectomy, debridement of medial femoral 
condyle, as well as exploration of popliteal space with 
excision of Baker's cyst and hematoma.  Post-operative 
diagnoses were degenerative type tear of the posterior horn 
of the medial meniscus; Grade II-III changes weight bearing 
surface of the medial femoral condyle; Baker's cyst; and old 
organized hematoma, medial aspect of the leg and medial head 
of the gastroc's.  Subsequent records indicate he underwent 
physical therapy and had follow-up visits through at least 
January 1990.

Records dated in July and August 1995 note that the veteran 
was treated for complaints of recurrent left knee pain and 
decreased range of motion.  Thereafter, X-rays taken of this 
joint in March 1996 revealed mild degenerative arthritis in 
the medial compartment and the patello-femoral joint, as well 
as calcification of the distal femoral artery.

In an April 1996 statement, P. E. S., M.D. (hereinafter, 
"Dr. S") reported that he had served with the veteran 
during World War II, and that sometime between December 1944 
and January 1945, during the Battle of the Bulge, he 
remembered the veteran sustained a severe knee injury with 
considerable pain and was limping for a number of weeks 
thereafter.

In a May 1996 statement, the veteran asserted that he injured 
his left knee while engaged in combat and provided details 
thereof.

The November 1996 and March 1997 rating decisions determined 
that new and material evidence had not been received to 
reopen a claim of service connection for a left knee claim, 
in essence, because the evidence added to the record did not 
show a relationship between the current disability and 
service.

The evidence added to the record since the last prior denial 
in March 1997 includes additional statements from the 
veteran, as well as additional post-service medical records 
which cover a period through 2003.

In his statements, the veteran continues to assert that he 
developed a chronic left knee disorder due to an injury 
incurred while engaged in combat during the Battle of the 
Bulge while on active duty.

The additional post-service medical records continue to 
reflect treatment for a left knee disorder, among other 
things.  For example, X-rays taken of the left knee in May 
2003 noted the veteran's complaints of pain, and revealed 
slight narrowing of the medial compartment consistent with 
mild to moderate degenerative joint disease.  However, there 
was no evidence of fracture, dislocation or other significant 
bone, joint or soft tissue abnormality.

In an undated statement, Dr. S reiterated that he knew that 
the veteran had sustained a left knee injury while engaged in 
combat in the Battle of the Bulge, and that the veteran 
developed a significant limp due to this injury.

In August 2003, the veteran underwent a VA cold injury 
protocol examination, at which he related, among other 
things, his account of a left knee injury while engaged in 
combat during active service.  Following examination of the 
veteran, the examiner stated, with respect to the left knee, 
that "we described how it happened previously," and 
diagnosed degenerative joint disease.  The examiner also 
commented that this disability would cause weakened motion 
and fatigue.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

Analysis.  In the instant case, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for a left knee 
disorder.

Here, the record reflects that service connection was 
originally denied for this disability as there was no 
evidence of such a condition on the veteran's discharge 
examination, while subsequent decisions denied reopening due 
to the lack of evidence indicating a relationship between the 
current disability and service.  As mentioned above, the 
August 2003 VA examiner noted the veteran's account of his 
in-service injury, and later stated in regard to the current 
disability that "we described how it happened previously."  
Thus, the examiner intimated that the current disability was 
incurred as a result of this injury.  This finding is also 
supported by the undated statement from Dr. S which indicated 
that the veteran developed a chronic limp as a result of the 
in-service injury.

The Board notes that the service medical records contain no 
mention of a left knee disorder, to include the March 1946 
discharge examination.  However, the evidence submitted to 
reopen a claim is presumed to be true for the purpose of 
determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Therefore, the Board finds that 
the additional evidence submitted to reopen the veteran's 
claim of service connection for a left knee disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In short, new and material 
evidence has been receive pursuant to 38 C.F.R. § 3.156(a), 
and the claim is reopened.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disorder is 
reopened.  To this extent only, the benefit sought on appeal 
is allowed.

REMAND

Adjudication of the veteran's left knee claim does not end 
with the finding that new and material evidence has been 
received.  The Board must now address the merits of the 
underlying service connection claim.

As already mentioned, the veteran has asserted that his 
current left knee disorder was incurred as a result of an in-
service, combat-related injury.  Here, the record confirms 
that he did engage in combat while on active duty, as 
demonstrated by the fact that he was awarded the Combat 
Infantryman Badge.  

The provisions of 38 U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

In the absence of clear and convincing evidence to the 
contrary, the Board concludes that the veteran's account of 
his in-service, combat-related left knee injury must be 
accepted as true.  However, while the August 2003 VA examiner 
intimated that the current disability was related to the 
purported in-service injury, no specific opinion to this 
effect was actually rendered by the examiner or any other 
competent medical professional.  Thus, the Board finds that 
clarification is necessary regarding the etiology of the 
veteran's current left knee disorder.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4).  Accordingly, the 
Board concludes that a remand is necessary in the instant 
case to obtain clarification from the August 2003 VA examiner 
as to whether the veteran's current left knee disorder is 
causally related to active service, to include his combat-
related knee injury.  If the original examiner is 
unavailable, the opinion should be obtained from another 
appropriately qualified clinician.

Turning to the veteran's arthritis claim, the veteran asserts 
that he developed arthritis of both hands due to frostbite 
that was incurred while engaged in combat during active 
service.  As with the left knee claim, no clear and 
convincing evidence to the contrary has been presented which 
refutes the veteran's account of having sustained frostbite 
to both hands during combat.  In fact, service connection was 
established for sensory neuropathy of both hands as having 
been incurred as a result of this frostbite.

At the August 2003 VA cold injury protocol examination, the 
examiner's diagnoses included cold sensitivity syndrome 
secondary to cold exposure in World War II.  Further, the 
examiner stated that the veteran's hands had obvious clinical 
osteoarthritis of a mild to moderate degree in his fingers.  
Although the veteran had left before an X-ray could be 
ordered on his hands, the examiner stated that he did not 
think it was needed as he could tell osteoarthritis was mild 
to moderate.  Nevertheless, as with the left knee disorder, 
this examiner did not provide a clear opinion as to the 
etiology of the bilateral hand arthritis, to include whether 
it was due to the frostbite that was incurred while engaged 
in combat during active duty.  Thus, clarification must be 
obtained from the examiner on this issue as well.

If the original examiner is unavailable, a new examination 
should be accorded to the veteran regarding both his left 
knee and arthritis of both hands.  Since a new examination 
may be necessary in the instant case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

Finally, with respect to compliance with VCAA notice 
provisions, the Board notes that in February 2001, the RO 
provided notice regarding the claim for service connection 
for arthritis of the hands.  Although the RO advised the 
veteran of the need for new and material evidence with 
respect to his left knee claim in September 2000, the 
subsequent VCAA notice did not address the left knee claim.  
As remand is otherwise required, the Board is of the opinion 
that the RO should provide a new VCAA letter with respect to 
both claims, to ensure full compliance with the requirements 
of the VCAA.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied, with respect to the claims 
for service connection for arthritis of 
the hands and a left knee injury.  See 
also 38 C.F.R. § 3.159 (2002).


2.  The veteran's claims folder should be 
returned to the clinician who conducted 
the August 2003 VA cold injury protocol 
examination.  Following review of the 
claims folder, the examiner must express 
an opinion as to whether it is as likely 
as not (50 percent or greater likelihood) 
that the veteran's current left knee 
disorder is causally related to his 
account of an in-service injury that was 
incurred while engaged in combat.  
Similarly, the examiner must express an 
opinion as to whether it is as likely as 
not that the current arthritis of both 
hands is due to the frostbite the veteran 
incurred while on active duty.  If the 
clinician is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

If the original August 2003 examiner is 
unavailable, the requested opinions 
should be obtained from another 
appropriately qualified clinician.  The 
veteran's claims folder must be made 
available to this clinician; the 
clinician must indicate that the claims 
folder was reviewed.  Further, the 
clinician should be notified that the 
veteran's account of his combat-related 
left knee injury and frostbite must be 
accepted as true.  If a new examination 
is deemed necessary to obtain the 
requested opinions, one should be 
accorded to the veteran.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of 38 U.S.C.A. § 1154(b) 
regarding the veteran's account of his 
in-service left knee injury and frostbite 
to both hands.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in August 2004, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


